Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s amendment and arguments filed 12/28/21 have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 7/28/21 have been withdrawn:
The rejection of claims 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to instant claim 1, the specification, as originally filed, provides no basis for “substantially free of silicone”.  Thus, this is deemed new matter.  Note that, instant claims 2-15 have also been rejected due to their dependency on claim 1.  
With respect to instant claim 17, the specification, as originally filed, provides no basis for about 55 “or higher”.  Thus, this is deemed new matter.  Note that, while the instant specification provides basis for about 55, the instant specification provides no basis for “or higher” which has no upper limit.  Note that, instant claims 18-20 have also been rejected due to their dependency on claim 17.  
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially free” in claim 1 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Note that, the instant specification provides no guidance or definition with respect to the term “substantially free”, and in the absence of such guidance or definition, the Examiner asserts that the one of ordinary skill in the art would not be able to determine the metes and bounds of the claimed invention.  For example, does “substantially free” mean less than 10%, 5%, 1%, 0.1%, etc., by weight?  Note that, instant claims 2-15 have also been rejected due to their dependency on claim 1.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/079621.
‘621 is directed to a laundry detergent composition comprising from 1 to 80% of surfactant; from 0.1 to 10% of fabric softening silicone; and from 0.05 to 2.5wt% of cationic polysaccharide polymer. See page 2, lines 1-5.  The composition may be in a variety of forms such as powders, granules, bars, gels, and liquids.  The cationic polymer is present in amounts from 0.05 to 2.5% by weight.  See page 6, lines 20-30.  
‘621 does not teach, with sufficient specificity, a composition containing an anionic surfactant, a nonionic surfactant, a cationic cellulosic polymer, a dye transfer inhibitor, an anti-redeposition polymer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an anionic surfactant, a nonionic surfactant, a cationic cellulosic polymer, a dye transfer inhibitor, an anti-redeposition polymer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable .  
Claims 1-5, 7-10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Si et al (US 2015/0275135) in view of WO2007/120547.
Si et al teach a cleaning composition that contains a specific cationic polymer and which can be fully formulated laundry detergent product.  Liquid compositions contained in encapsulated and/or unitized dose products are included. The liquid laundry detergent preferably contains water as an aqueous carrier and it can contain either water alone or mixtures of organic solvents with the water, wherein other organic solvents include monoethanolamine, triethanolamine, etc.  The carriers are present in amounts from about 0.1% to about 98% by weight.  See paras. 58-62.  Surfactants may be used in the composition in amounts from about 1% to about 80% by weight and include anionic, nonionic surfactants, etc.  Suitable anionic surfactants include sodium and potassium alkyl benzene sulfonates, etc., and suitable nonionic surfactants include ethoxylated alcohols, etc.  See paras. 65-70.  The composition may contain from about 0.1% to 5% by weight of fatty acids such as those that contain from 12 to 20 carbon atoms.  See para. 72.  Additionally, the compositions contain a wide variety of ingredients which may be present in amounts from 5% to 70% by weight and include dye transfer inhibitors such as polyvinyl pyrrolidone; copolymers of vinylpyrrolidone and vinylimidazole, antiredeposition aids, citric acid, bleaches, bleach activators, perfumes, 
Si et al do not teach the use of a cationic cellulosic polymer or a composition containing an anionic surfactant, a nonionic surfactant, a cationic cellulosic polymer, a dye transfer inhibitor, an anti-redeposition polymer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
‘547 teaches aqueous liquid laundry detergent compositions useful for cleaning fabrics wherein the compositions contain about 0.05% to about 0.4% by weight of the composition of a cationic hydroxyethyl cellulose polymer, etc.  See Abstract.  The combination of cationic hydroxyethyl cellulose with a product containing surfactants is capable of offering both fabric care benefits and good cleaning to laundered textiles.  See page 4, lines 1-20. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use cationic hydroxyethyl cellulose in the composition taught by Si et al, with a reasonable expectation of success, because ‘547 teaches that the use of cationic hydroxyethyl cellulose in a similar composition provides fabric care and good cleaning to textiles in a similar composition and further, such properties would be desirable in the cleaning composition taught by Si et al.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an anionic surfactant, a nonionic surfactant, a cationic cellulosic polymer, a dye transfer inhibitor, .  
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Si et al (US 2015/0275135) in view of WO2007/120547 as applied to claims 1-5, 7-10, 12, 13, and 15 above, and further in view of WO2014/079621.
Si et al are relied upon as set forth above.  However, Si et al do not teach the use of an antiredeposition polymer such as polyacrylate in addition to the other requisite components of the composition as recited by the instant claims. 
‘621 are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an antiredeposition polymer such as polyacrylate in the composition taught by Si et al, with a reasonable expectation of success, because ‘621 teaches the use of antiredeposition polymers such as polyacrylate in a similar composition and further, Si et al teach the use of antiredeposition polymers in general.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Si et al (US 2015/0275135) in view of WO2007/120547 as applied to claims 1-5, 7-10, 12, 13, and 15 above, and further in view of Boutique et al (US2015/0099684).

Boutique et al teach compact liquid or gel-form laundry detergent compositions.  See abstract.  Detersive enzymes may be used and enzyme stabilizers may also be used in amounts from 0.01% to 0.2% by weight and include calcium chloride, etc.  Preservatives may also be used to limit contamination by microorganisms.  Suitable preservatives include 2-methyl-4-isothazolin-3-one, etc., which may be used in amounts from 0.00001% and 0.5% by weight.  See paras.103-110.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use calcium chloride in the composition taught by Si et al, with a reasonable expectation of success, because Boutique et al teach the use of calcium chloride as an enzyme stabilizer in a similar composition and further, Si et al teach the use of enzymes in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a preservative such as 2-methyl-4-isothazolin-3-one in the composition taught by Si et al, with a reasonable expectation of success, because Boutique et al teach the use of a preservative such as 2-methyl-4-isothazolin-3-one in a similar composition which limits contamination by microorgansims and further, such a limitation by contamination would be desirable in the compositions taught by Si et al.  
s 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Si et al (US 2015/0275135) in view of WO2007/120547 as applied to claims 1-5, 7-10, 12, 13, and 15 above, and further in view of Ure et al (US2018/0179477).
Si et al are relied upon as set forth above.  However, Si et al do not teach the use of a water-soluble polymeric film which forms the unit dose in addition to the components of the composition as recited by the instant claims.  
Ure et al teach a water-soluble unit dose article comprising a laundry detergent composition. See Abstract.  The unit dose is made of a water-soluble polymer film which may be polyvinyl alcohol, etc.  See paras. 62-65.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a water-soluble film such as polyvinyl alcohol in a pouch containing the laundry detergent taught by Si et al, with a reasonable expectation of success, because Ure et al teach the of pouches containing similar laundry deteregents, wherein the pouches are made of a water-soluble film and further, Si et al teach the use of pouches in general.  
Note that, the Examiner asserts that the broad teachings of Si et al in view of Ure et al and ‘547 would suggest compositions having the same fabric resiliency score as recited by the instant claims because Si et al in view of Ure et al and ‘547 teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Si et al in view of Ure et al and ‘547.  
20 is rejected under 35 U.S.C. 103 as being unpatentable over Si et al (US 2015/0275135) in view of WO2007/120547 and Ure et al (US2018/0179477) as applied to the rejected claims above, and further in view of Boutique et al (US2015/0099684).
Si et al are relied upon as set forth above.  However, Si et al do not teach the use of calcium chloride or a specific preservative in addition to the other requisite components of the composition as recited by the instant claims.  
Boutique et al are relied upon as set forth above.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use calcium chloride in the composition taught by Si et al, with a reasonable expectation of success, because Boutique et al teach the use of calcium chloride as an enzyme stabilizer in a similar composition and further, Si et al teach the use of enzymes in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a preservative such as 2-methyl-4-isothazolin-3-one in the composition taught by Si et al, with a reasonable expectation of success, because Boutique et al teach the use of a preservative such as 2-methyl-4-isothazolin-3-one in a similar composition which limits contamination by microorgansims and further, such a limitation by contamination would be desirable in the compositions taught by Si et al.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using WO2014/079621; or Si et al in view of WO2007/120547, Applicant states that ‘621 teaches that the composition contains a fabric softening silicone at a level of from 0.1 to 
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of ‘621 or Si et al in view of ‘547 suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 
For example, ‘621 clearly teaches that suitable cationic polymers include cationic hydroxyethyl cellulose, etc. (See page 8, lines 1-20 of ‘621) and that a variety of polymers may be used in the composition such as dye transfer inhibitors including polyamine N-oxide polymers, copolymers of N-vinyl pyrrolidone and N-vinylimidazole, etc., in amounts from 0.01 to 10% by weight.  ‘621 also teaches that anti-redeposition polymers may also be used such as polyacrylate polymers, etc., in amounts from 0.01 to 10% by weight (See pages 12 and 13 of ‘621) such that ‘621 clearly suggest compositions containing a mixture of 3 polymer in the specific amounts as recited by the instant claims.  While the ‘621 teaches the of a silicone fabric softening agent, ‘621 teaches as low as 0.1% of a silicone fabric softening agent which would fall within the scope of “substantially free” as recited by the instant claims.    
Si et al clearly teach that the compositions contain a wide variety of ingredients which may be present in amounts from 5% to 70% by weight and include dye transfer inhibitors such as polyvinyl pyrrolidone; copolymers of vinylpyrrolidone and vinylimidazole, antiredeposition aids, citric acid, etc.  (See paras. 72-76 of Si et al).  The Examiner asserts that ’547 is analogous prior art with respect to the claimed invention and Si et al and that one of ordinary skill in the art clearly would have looked to the teachings of ‘547 to cure the deficiencies of Si et al.  ‘547 is a secondary reference relied upon for its teaching of a cationic cellulosic polymer.  The Examiner asserts that 
Additionally, the Examiner asserts that the broad teachings of WO2014/079621; or Si et al in view of WO2007/120547 would suggest compositions having the same fabric resiliency score and properties as recited by the instant claims because ‘621 or Si et al in view of ‘547 teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of ‘621 in view of Si et al in view of ‘054.  While ‘621 of Si et al do not specifically mention or discuss “fabric resiliency” properties, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Note that, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.  In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.  To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  Thus, the Examiner asserts that the teachings of ‘621 or Si et al in view of ‘547 are sufficient to render the claimed invention obvious under 35 USC 103. 
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Table 2 of the instant specification provides comparative data showing the unexpected and superior fabric resiliency properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.   
In response, note that, the Examiner asserts that the comparative data In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).  
Additionally, while Example P5 containing all three polymers appears to provide superior fabric resilience in comparison to compositions falling outside the scope of the instant claims, Example P5 contains more actives than P2-P4.  Therefore, it is unclear if the superior results rise to the level of unexpected or merely show what one of ordinary skill in the art would reasonably expect when using a composition containing more active ingredients, and no objective determination as to the as to the unexpected and superior properties of the claimed invention can be made.  Thus, the Examiner asserts 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/March 16, 2022